Appeal by the defendant from a judg*606ment of the Supreme Court, Kings County (Hayes, J.), rendered October 25, 1985, adjudicating him a youthful offender upon a jury verdict finding him guilty of robbery in the first degree, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s guilt.
Although there are certain inconsistencies between the testimony of the prosecution witnesses and the police report, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). We discern no basis in the present record upon which to upset the jury’s resolution of these questions. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Sullivan, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.